United States Court of Appeals
      for the Federal Circuit
                ______________________

                   CLASSCO, INC.,
                      Appellant

                           v.

                    APPLE, INC.,
                       Appellee
                ______________________

                      2015-1853
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/002,109.
                  ______________________

              Decided: September 22, 2016
                ______________________

    DAVID M. QUINLAN, David M. Quinlan, P.C., Prince-
ton, NJ, argued for appellant.

    BRIAN ROBERT MATSUI, Morrison & Foerster LLP,
Washington, DC, argued for appellee. Also represented by
DAVID LEE FEHRMAN, MEHRAN ARJOMAND, Los Angeles,
CA.
               ______________________

  Before TARANTO, BRYSON, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
2                                  CLASSCO, INC.   v. APPLE, INC.



    ClassCo, Inc. appeals from a decision of the Patent
Trial and Appeal Board in inter partes reexamination
No. 95/002,109 of ClassCo’s U.S. Patent No. 6,970,695.
The Board affirmed an examiner’s rejection of claims 2–5,
7, 9, 10, 14, 17, 18, 23, 26–30, and 34 as unpatentable
under 35 U.S.C. § 103. We affirm.
                       BACKGROUND
                              I.
    The U.S. Patent and Trademark Office issued the ’695
patent on November 29, 2005. The patent discusses
technology that identifies incoming telephone calls and
alerts the called party to the caller’s identity. The specifi-
cation explains that telephone companies had made
identifying incoming calls possible through a subscriber
service known as Caller ID. It describes previous Call-
er ID systems that visually displayed a caller’s name or
number. The patent purportedly improves on these and
other pre-existing systems by introducing a call-screening
system that verbally announces a caller’s identity before
the call is connected.
    In one embodiment, for example, the patented system
works alongside a user’s preexisting “Call Waiting” ser-
vice. ’695 patent col. 4 ll. 53–63. When a user is on the
phone and another person calls, the system will play a
tone and then verbally announce through the handset the
caller’s identity, or as the claims refer to it, “identity
information.” Because the system may be installed be-
tween the incoming telephone line and the user’s tele-
phone, the purported invention does not require a special
telephone, auxiliary display terminal, or speaker to let
users screen calls. Rather, it works with ordinary phones,
an attribute the specification describes as “[o]ne of the
most important features of the invention.” ’695 patent,
Abstract.
CLASSCO, INC.   v. APPLE, INC.                             3



                                 II.
    In an inter partes reexamination of ClassCo’s ’695 pa-
tent, the Board affirmed the examiner’s rejection of claims
2–5, 7, 9, 10, 14, 17, 18, 23, 26–30, and 34 1 as being
obvious under 35 U.S.C. § 103(a). The Board affirmed the
examiner’s rejection of the claims as obvious over U.S.
Patent No. 4,894,861 to Fujioka et al. in view of U.S.
Patent No. 5,199,064 to Gulick et al.
    ClassCo identified claim 2 as representative of all
claims except claim 14, which it argued separately.
Claims 2 and 14 depend from claim 1, and all three claims
are reproduced below:
    1. A caller announcement apparatus for a tele-
    phone system that provisions a telephone call be-
    tween a caller telephone at a caller station and a
    called telephone at a called station, where the
    caller station is associated with an identity, where
    the telephone system provides signals to the
    called station that include caller identification
    signals representative of the identity associated
    with the caller station and voice signals repre-
    sentative of audio detected by an audio transducer
    of the caller telephone, and where the voice sig-
    nals are processed by the called telephone to pro-
    duce audio using an audio transducer at the called
    station, the caller announcement apparatus com-
    prising:
            a signal receiver at the called station
        operatively connected to the telephone
        system to receive signals therefrom, the


    1   ClassCo canceled claims 1, 11–13, 15, 16, 19–22,
25, 31–33, 35, and 36 of the ’695 patent in an earlier ex
parte reexamination, No. 90/011,679.
4                                CLASSCO, INC.   v. APPLE, INC.



       signal receiver being operative to extract
       caller identification signals from the sig-
       nals received from the telephone system
       and to provide caller identification data
       corresponding to the extracted caller iden-
       tification signals;
           a processing unit operatively connect-
       ed to the signal receiver to receive caller
       identification data therefrom, the pro-
       cessing unit being operative to provide
       identity information associated with the
       caller identification data;
           an audio announcing circuit operative-
       ly connected to the processing unit to re-
       ceive identity information therefrom, the
       audio announcing circuit being operative
       to use the identity information to produce
       audio using the audio transducer at the
       called station.
    2. The caller announcement apparatus of claim 1
    wherein the processing unit comprises memory
    storage for storing identity information associated
    with the caller identification data.
    14. The caller announcement apparatus of claim 1
    wherein the identity information is associated
    with plural items of caller identification data.
’695 patent col. 9 ll. 9–42, col. 10 ll. 25–28 (emphases
added).
    The Board found that Fujioka disclosed all but one of
the elements of claim 2, including announcing a caller’s
identity. The Board recognized that Fujioka did not,
however, disclose using the same “audio transducer” (i.e.,
speaker) for announcing both a caller’s identity and
telephone voice signals, as claim 2 requires. J.A. 5–6.
The Board looked to Gulick for that teaching. Gulick
CLASSCO, INC.   v. APPLE, INC.                           5



generally discloses a hands-free telephone that integrates
various phone features into a single device. ’064 patent
col. 1 ll. 5–7. The Board explained that “Gulick discloses
a speaker that produces audio derived from tonal ringing
call-alerting and also from caller voice signals.” J.A. 6
(internal quotation marks omitted). It found that, in light
of Gulick, “one of ordinary skill in the art would have
understood that a speaker in a telephone system may
(and does) produce audio derived from multiple types of
data in a telephone system, including tonal ringing call-
alerting and caller voice signals.” J.A. 6 (internal quota-
tion marks omitted). Accordingly, the Board held that the
combination of Fujioka and Gulick rendered representa-
tive claim 2 and the claims that depend from it obvious.
The Board explained that one of ordinary skill in the art
would have been motivated to develop Fujioka’s single-
speaker embodiment based on Gulick using one speaker
to convey different data in a telephone system. J.A. 6.
     The Board also held claim 14 obvious over Fujioka in
view of Gulick. Claim 14 depends from claim 1 and
further requires “the caller announcement apparatus of
claim 1 wherein the identity information is associated
with plural items of caller identification data.” ’695
patent col. 10 ll. 25–27. The Board adopted the examin-
er’s construction of “identity information” as “something
that identifies, such as a name that identifies a phone
number as a particular person.” J.A. 1107; see J.A. 9
(agreeing with the examiner). The Board found that the
combination of Fujioka and Gulick disclosed this element,
as Fujioka stored identity information in the form of the
calling party’s name. J.A. 9.
     The Board also considered ClassCo’s evidence of objec-
tive indicia of nonobviousness, but concluded that the
evidence merited no weight whatsoever in the obviousness
inquiry. ClassCo had presented evidence of praise, long-
felt need, and commercial success relating to its commer-
cial products and licensing efforts. The Board found that
6                                 CLASSCO, INC.   v. APPLE, INC.



each piece of evidence had no nexus to the merits of the
claimed invention. J.A. 9–15. The Board explained that
no nexus existed because much of the evidence related to
features disclosed in the prior art, such as Fujioka’s
announcement of a caller’s identity. And to the extent
that the evidence focused on features not in the prior art,
the Board added, those features were unclaimed. Having
found that none of ClassCo’s evidence of objective indicia
merited weight, the Board affirmed the examiner’s rejec-
tions of claims 2–5, 7, 9, 10, 14, 17, 18, 23, 26–30, and 34
as unpatentable under 35 U.S.C. § 103. ClassCo timely
appealed.      We have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(A).
                       DISCUSSION
    “We review the Board’s ultimate obviousness deter-
mination de novo and underlying factual findings for
substantial evidence.” In re Varma, 816 F.3d 1352, 1359
(Fed. Cir. 2016). 2 Substantial evidence “means such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Consol. Edison Co. v.
NLRB, 305 U.S. 197, 217 (1938).
                             I.
    ClassCo agrees with the Board’s finding that Fujioka
discloses all but one of the elements of claim 2. Appellant
Br. 31. ClassCo nonetheless argues that the Board could
not simply “combine” Fujioka and Gulick, because neither
Fujioka nor Gulick discloses the claimed function of


    2   Given the effective filing date of the claims of the
’047 application, the version of 35 U.S.C. § 103 that
applies here is that in force preceding the changes made
by the America Invents Act. See Leahy–Smith America
Invents Act, Pub. L. No. 112-29, § 3(n), 125 Stat. 284, 293
(2011).
CLASSCO, INC.   v. APPLE, INC.                             7



“us[ing] the identity information to produce audio using
the audio transducer at the called station.” In particular,
ClassCo argues that the Board’s affirmance of the exam-
iner’s rejection runs contrary to the Supreme Court’s use
of the term “combination” in KSR International Co. v.
Teleflex Inc., 550 U.S. 398 (2007). According to ClassCo,
“[a] basic characteristic of a KSR combination is that it
‘only unites old elements with no change in their respec-
tive functions.’” Appellant Br. 28 (quoting id. at 416).
     We find that those contentions do not show that the
Board’s approach is inconsistent with KSR. While neither
Fujioka nor Gulick taught a single speaker for announc-
ing both voice signals and identity information, substan-
tial evidence supports the Board’s finding that one of
ordinary skill in the art would have been motivated to
modify Fujioka to use a single speaker given Gulick’s
disclosure that a speaker in a telephone system can
desirably produce audio derived from multiple types of
data within a telephone system (e.g., voice signals or tonal
ringing call-alerting). The examiner found the motivation
when she stated that the modification would “advanta-
geously provide a non-handset, external speaker output
for the voice signal from the caller and thereby enable the
called person to communicate with the caller in a hands-
free (speakerphone) manner.” J.A. 1082. Fujioka itself
notes the benefit of allowing the recipient to “judge the
original party from an audible indication immediately
upon receiving the incoming call,” ’861 patent col. 1 ll. 39–
41, and Gulick notes the hands-free benefit, ’064 patent
col. 1 ll. 49–50. Against that background, and focusing on
ClassCo’s appeal arguments, the Board explained that
modifying Fujioka in a way taught by Gulick “would have
resulted in no more than the predictable result of the use
of a speaker in the telephone system that produces audio
derived from data in a telephone system, the data being
any of voice signals, identity information, or tonal ringing
8                                   CLASSCO, INC.   v. APPLE, INC.



call-alerting, for example.”       J.A. 6 (internal quotation
marks omitted).
     Contrary to ClassCo’s argument, KSR does not re-
quire that a combination only unite old elements without
changing their respective functions. KSR, 550 U.S. at
416. Instead, KSR teaches that “[a] person of ordinary
skill is also a person of ordinary creativity, not an autom-
aton.” Id. at 421. And it explains that the ordinary
artisan recognizes “that familiar items may have obvious
uses beyond their primary purposes, and in many cases a
person of ordinary skill will be able to fit the teachings of
multiple patents together like pieces of a puzzle.” Id. at
420. The rationale of KSR does not support ClassCo’s
theory that a person of ordinary skill can only perform
combinations of a puzzle element A with a perfectly
fitting puzzle element B. To the contrary, KSR instructs
that the obviousness inquiry requires a flexible approach.
Id. at 415. Here, the Board faithfully applied this flexible
approach to find that the combination of Fujioka and
Gulick “would have resulted in no more than [a] predicta-
ble result.” J.A. 6.
                             II.
    ClassCo also argues that the Board wrongly “dis-
missed the patent owner’s objective evidence of nonobvi-
ousness on the grounds that there is insufficient nexus
between the claimed invention and the objective evidence
of nonobviousness.” Appellant Br. 16–17.
    We agree with ClassCo that the Board erred in dis-
missing some of its evidence of nonobviousness. Even
though it was not dispositive evidence of nonobviousness,
the Board should have given some weight and considera-
tion to ClassCo’s evidence of praise and commercial
success. As we have explained, “when secondary consid-
erations are present, though they are not always disposi-
tive, it is error not to consider them.” In re Huai-Hung
Kao, 639 F.3d 1057, 1067 (Fed. Cir. 2011). Moreover, “[a]
CLASSCO, INC.   v. APPLE, INC.                           9



determination of whether a patent claim is invalid as
obvious under § 103 requires consideration of all four
Graham factors, and it is error to reach a conclusion of
obviousness until all those factors are considered.” WBIP,
LLC v. Kohler Co., No. 2015-1038, 2016 WL 3902668, at
*5 (Fed. Cir. July 19, 2016).
    The Board correctly determined that much of
ClassCo’s evidence of praise deserved no weight because it
did not have a nexus to the merits of the claimed inven-
tion. “For objective evidence of secondary considera-
tions to be accorded substantial weight, its proponent
must establish a nexus between the evidence and the
merits of the claimed invention.” Kao, 639 F.3d at 1068
(emphasis and internal quotation marks omitted) (quoting
Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir.
2010)). A nexus may not exist where, for example, the
merits of the claimed invention were “readily available in
the prior art.” Richdel, Inc. v. Sunspool Corp., 714 F.2d
1573, 1580 (Fed. Cir. 1983); see also Tokai Corp. v. Easton
Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011). Addi-
tionally, there is no nexus unless the evidence presented
is “reasonably commensurate with the scope of the
claims.” Rambus Inc. v. Rea, 731 F.3d 1248, 1257 (Fed.
Cir. 2013) (quoting Kao, 639 F.3d at 1068).
    As the Board correctly explained, much of ClassCo’s
evidence of praise focused on conventional features in the
prior art. J.A. 11, 14. For example, ClassCo submitted
news releases that praised its device’s “voice-capable
caller ID unit,” J.A. 12, but, as the Board correctly ex-
plained, the prior art, including Fujioka, disclosed “stor-
ing identification data and producing a voice
announcement (i.e. audio corresponding to identification
data of a caller).” J.A. 11. The Board properly discounted
this and other evidence relating to features that were in
the prior art. But while the Board properly discounted
some of ClassCo’s evidence, it improperly dismissed some
10                                CLASSCO, INC.   v. APPLE, INC.



evidence of praise related to features that were not avail-
able in the prior art.
    For example, ClassCo presented an article from Tele-
connect Magazine that praised ClassCo’s product for
enabling a user to pick up a ringing telephone and hear a
caller’s identification on the handset speaker before the
line connects. By using a single speaker for both an-
nouncing a caller’s identity and the telephone call,
ClassCo’s product enabled users to use an ordinary hand-
set to both screen calls and take them:
     On the left side of the device is a switch marked
     “handset.” When the switch is off, the device an-
     nounces calls through its speaker, and lets you
     answer them directly — calls can be answered by
     lifting the handset of any attached phone. When
     the switch is on, the VACID [Voice Announce
     Caller ID] switches the phone out of the loop, so
     you can lift the handset without “answering the
     call.” It then announces over the inside line—you
     can answer by pressing Flash (or briefly bouncing
     the hook-switch), or just hang up. This feature
     really adds utility—it frees you from being tied to
     the immediate proximity of the box, and lets the
     device serve multiple extensions (dispersed
     through an apartment, for example) and wireless
     phones.
J.A. 1653 (Teleconnect Magazine, Who’s There!?? Speak
Up!! October 1995, p. 40). ClassCo submitted several
other articles describing benefits derived from the single-
speaker feature. E.g., J.A. 1825 (Computer Telephony,
July 1996, page 114) (“lf [ClassCo’s product] is connected
right as the phone line comes into your home, and all the
phones are behind it, as soon as you pick up the phone it
can play the name of the caller (assuming that it is one of
the 20 in the list) before connecting the caller.”); J.A.
1829–30 (The Dallas Morning News (the Archive),
CLASSCO, INC.   v. APPLE, INC.                           11



Oct. 20, 1998) (“On a cordless phone, the call will be
announced through the handset.”); see also Appellant
Br. 20–23 (collecting articles). Neither party asserts that
this single-speaker feature was readily available in the
art, and the Board was wrong to dismiss it as such.
    The Board also dismissed this evidence for a different
reason: it found that the claims were not commensurate
in scope with the praised features. We disagree. Both
parties agree that the single-speaker embodiment falls
within the scope of representative claims 2 and 14.
Moreover, Apple admits that dependent claim 5 expressly
recites the embodiment touted in the articles: picking up
a telephone handset without answering a call so that the
user can first hear a caller’s identification. Appellee Br.
55–56; see also ’695 patent col. 9 ll. 52–56. (“The caller
announcement apparatus of claim 1 further comprising:
an isolation circuit operative to prevent the telephone
system from completing the telephone call from the caller
telephone to the called telephone while the audio an-
nouncement circuit is producing audio using the audio
transducer at the called station.”). Because claim 5
depends from claim 1, it is reasonable to infer that claim 1
includes the scope of claim 5. See Intamin Ltd. v. Magne-
tar Techs., Corp., 483 F.3d 1328, 1335 (Fed. Cir. 2007)
(“An independent claim impliedly embraces more subject
matter than its narrower dependent claim.”).
    While claims 2 and 14, which depend from claim 1, al-
so encompass the praised embodiment, the Board found
the evidence not commensurate in scope with these claims
on the ground that they are too broad, encompassing
other embodiments. But “we do not require a patentee to
produce objective evidence of nonobviousness for every
potential embodiment of the claim.” Rambus, 731 F.3d at
1257. Rather, “we have consistently held that a patent
applicant ‘need not sell every conceivable embodiment of
the claims in order to rely upon evidence of [objective
indicia of nonobviousness].’” In re Glatt Air Techniques,
12                               CLASSCO, INC.   v. APPLE, INC.



Inc., 630 F.3d 1026, 1030 (Fed. Cir. 2011) (quoting In re
DBC, 545 F.3d 1373, 1384 (Fed. Cir. 2008)). As such, the
Board should have afforded ClassCo’s evidence some
weight, taking into account the degree of the connection
between the features presented in evidence and the
elements recited in the claims. There is no hard-and-fast
rule for this calculus, as “[q]uestions of nexus are highly
fact-dependent and, as such are not resolvable by appel-
late-created categorical rules and hierarchies as to the
relative weight or significance of proffered evidence.”
WBIP, 2016 WL 3902668, at *8. Here, because claims 2
and 14 are considerably broader than the particular
features praised in the articles, it would be reasonable for
the Board to assign this evidence little weight. 3 But,
contrary to the finding of the Board, the evidence is due at
least some weight.
    We also view the Board’s analysis of ClassCo’s evi-
dence of commercial success as flawed. ClassCo present-
ed testimony that its “sales volumes and growth of market
share . . . [were] strong evidence of the commercial suc-
cess of ClassCo products.” J.A. 1821. According to testi-
mony presented by ClassCo, the market for ClassCo’s
products consisted of “all Caller ID devices,” including
those that simply displayed Caller ID. J.A. 1820–21.
“ClassCo’s share of that [$82,000,000] market was 0.8%.”
J.A. 1821. The Board dismissed this testimony on the
ground that “the market included ‘total number of units
capable of audible announcement based on Caller ID’ but
[ClassCo] does not demonstrate that the claims recite the
system as ‘capable of audible announcement based on
Caller ID.’” J.A. 14. The Board’s analysis improperly



     3  ClassCo did not argue claim 5 separately from
claims 2 and 14. Thus, like the Board, we focus our nexus
analysis on claims 2 and 14.
CLASSCO, INC.   v. APPLE, INC.                           13



focuses on the market instead of ClassCo’s product. Our
cases require consideration of whether “the marketed
product embodies the claimed features.” Brown & Wil-
liamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d
1120, 1130 (Fed. Cir. 2000). If a patent owner makes this
showing, “then a nexus is presumed and the burden shifts
to the party asserting obviousness to present evidence to
rebut the presumed nexus.” Id. ClassCo made that
showing here. It presented unrebutted evidence that its
products experienced some, albeit limited, commercial
success, and that those products embodied the claimed
features. This evidence deserved some weight in the
obviousness analysis, and the Board’s blanket dismissal of
it was in error.
     ClassCo also argues that the Board improperly dis-
missed evidence of a successful licensing program of the
’695 patent. ClassCo had presented testimony that it had
licensed the patent to Philips in 1995. But the Board
dismissed this evidence because it “d[id] not find specific
evidence demonstrating why ‘Philips took a license from
ClassCo’ and what specific claim features caused Philips
to take the alleged licenses, if any.” J.A. 14. We find the
Board’s conclusion on this issue to be supported by sub-
stantial evidence. The parties had disputed before the
Board whether, as a factual matter, Philips had taken out
a license for the features in claim 1, or for other business
reasons. In several declarations submitted by ClassCo, a
witness testified that Philips was motivated to take the
licenses because of the features of claim 1. J.A. 1646 (“All
of the products licensed under the ’695 patent have in-
cluded the features of claim 1 . . . .”). But ClassCo can-
celled claim 1 in an earlier reexamination proceeding.
After ClassCo cancelled claim 1, it submitted another
declaration that credited the features of claims 2 and 14
as Philips’s motivation. J.A. 1822. Thus, ClassCo’s own
inconsistent evidence belies its position and supports the
Board’s conclusion. Accordingly, the Board’s conclusion
14                                CLASSCO, INC.   v. APPLE, INC.



that ClassCo had submitted insufficient evidence to prove
that Philips was motivated to take the license because of
merits of the claimed invention is supported by substan-
tial evidence. See In re Cree, Inc., 818 F.3d 694, 703
(Fed. Cir. 2016).
    After weighing ClassCo’s evidence of nonobviousness
in light of the other three Graham factors, we find no
error in the Board’s ultimate conclusion of obviousness.
The examiner and the Board correctly found that the
combination of Fujioka and Gulick presents a strong
showing that the claims at issue would have been obvious.
While the Board erred in giving ClassCo’s evidence of
nonobviousness no weight, we nonetheless agree that the
value this evidence possesses in establishing nonobvious-
ness is not strong in comparison to the findings and
evidence regarding the prior art under the first three
Graham factors. See Kao, 639 F.3d at 1071–72 (finding
that the Board erred in ascribing no weight to secondary
considerations evidence but nonetheless affirming the
Board’s ultimate holding of obviousness); see also Graham
v. John Deere Co. of Kansas City, 383 U.S. 1, 36 (1966)
(holding that alleged secondary considerations of commer-
cial success and long-felt need did not “tip the scales of
patentability” where the invention “rest[ed] upon exceed-
ingly small and quite non-technical mechanical differ-
ences in a device which was old in the art”).
                           III.
    ClassCo also challenges the Board’s construction of
“identity information” in claim 14. Because the patent
has expired, the Board construed the claims applying the
principles explained in Phillips v. AWH Corp., 415 F.3d
1303 (Fed. Cir. 2005) (en banc). “[W]e review the Board’s
ultimate claim constructions de novo and its underlying
factual determinations involving extrinsic evidence for
substantial evidence.” Microsoft Corp. v. Proxyconn, Inc.,
789 F.3d 1292, 1297 (Fed. Cir. 2015). Because the parties
CLASSCO, INC.   v. APPLE, INC.                            15



and the Board relied solely on the intrinsic record to
determine the proper construction, we review the Board’s
construction de novo. See id.
     The Board adopted an ordinary-meaning construction
of identity information as “something that identifies, such
as a name that identifies a phone number as a particular
person.” J.A. 1107; see J.A. 9 (agreeing with the examin-
er). ClassCo proposes alternatively that “identity infor-
mation” is not an abstract concept, and that the ’695
patent “uses the term ‘identity information’ to mean a
physical item that can only exist in one place at one time
(e.g., a particular section of a particular memory element
containing a stored name . . . ).” Appellant Br. 50.
    We agree with the Board’s construction. Contrary to
ClassCo’s contentions otherwise, the plain claim language
and specification support giving “identity information” its
ordinary meaning. The language of claim 1 does not
require that identity information be stored in memory.
The claim merely requires that identity information be
produced by the processing unit and used by the audio
announcing circuit. The claim does not, however, require
identity information to be stored in “a particular section of
a particular memory element.” Nor does the ’695 specifi-
cation limit the term this way. Indeed, the specification
never uses the term “identity information.” ClassCo
points to embodiments in the specification that discuss
related terms like “caller ID records” and “stored audio”
that are stored in memory, but these embodiments do not
limit the term “identity information.”
    ClassCo further argues that claim 2 explicitly defines
identity information as always being stored in memory.
We disagree. Claim 2 does not define the term “identity
information,” but instead requires that claim 1’s pro-
cessing unit “comprises memory storage for storing identi-
ty information.” ’695 patent col. 9 ll. 40–41. Although
claim 2 requires the processing unit to have memory to
16                                CLASSCO, INC.   v. APPLE, INC.



store identity information, this limitation in claim 2 does
not define identity information as information always
stored in memory. To the contrary, dependent claim 2
adds the memory-storage limitation, and importing a
memory requirement into the term “identity information”
would improperly render claim 2 functionally meaning-
less. See Cat Tech LLC v. TubeMaster, Inc., 528 F.3d 871,
885 (Fed. Cir. 2008). We thus decline ClassCo’s invitation
to import additional limitations into the term “identity
information” and agree with the Board’s construction.
                       CONCLUSION
     Because we find that substantial evidence supports
the Board’s conclusion that claims 2–5, 7, 9, 10, 14, 17, 18,
23, 26–30, and 34 of the ’695 patent are unpatentable, we
affirm.
                       AFFIRMED